Citation Nr: 1418239	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Service connection for scleroderma, to include as due to asbestos exposure.

2.  Service connection for Raynaud's phenomenon, to include as due to asbestos exposure.

3.  Service connection for interstitial lung disease, to include as due to asbestos exposure.

4.  Service connection for myositis, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show the Veteran's currently diagnosed scleroderma, Raynaud's phenomenon, interstitial lung disease, or myositis either began during or was otherwise caused by active service, to include any asbestos exposure therein.

2.  The Veteran's Raynaud's phenomenon and scleroderma were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.




CONCLUSIONS OF LAW

1.  The criteria for service connection for scleroderma, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2.  The criteria for service connection for Raynaud's phenomenon, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

3.  The criteria for service connection for interstitial lung disease, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for myositis, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as scleroderma and Raynaud's disease, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  However, there is no specific statutory guidance with regard to asbestos-related claims, and the Secretary has not promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular are included in a VA Adjudication Procedure Manual, M21-1MR, Part IV. ii.2.C.9 (Dec. 13, 2005).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).   The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Rating specialists must determine whether or not service records demonstrate a veteran was exposed to asbestos during service, ensure that development is accomplished to determine whether or not a veteran was exposed to asbestos either before or after service, and determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  M21-1MR, Part IV.ii.2.C.9(h). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's primary contention is that he was exposed to asbestos while serving on Navy ships during active duty.  On his August 2011 VA Form 21-526, he indicated that only his interstitial lung disease was due to asbestos exposure.  However, subsequent statements suggest that he attributes all of the pending issues on appeal to asbestos exposure.

Before, proceeding, the Board notes that the evidence of record contains diagnoses for all issues on appeal.  As such, the presence of a current disability is not at issue in this case.

Next, the Veteran's service treatment records do not contain any complaints, treatment, or diagnoses related to scleroderma, Raynaud's disease, lung disease, or myositis.  There is no suggestion to the contrary; and, the Veteran's January 1970 separation examination found his lung and chest to be clinically normal, and an x-ray was negative.  The Veteran's vascular system and skin were also found to be clinically normal.  

Moreover, the Veteran's DD-214 lists his military occupational specialty (MOS) as a radio operator.  There is no indication that his MOS involved actually working on the insulation on the pipes or construction projects, and his MOS is not considered to one which poses a great risk of asbestos exposure.  It is acknowledged that asbestos was used on a number of naval ships during the 1900s, and the Veteran provided a list of ships from mesothelioma.com, including the two ships he served on, where asbestos was thought to have been used.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (f) includes a list of major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products and military equipment.  Of note, radio operator is not listed.

In his notice of disagreement, the Veteran asserted that on the ships he was stationed on included the U.S.S. Oak Hill and the U.S.S. Paul Revere.  He asserted that both ships and hulls had asbestos insulation covering.  He also indicated that he was with the U.S.S. Oak Hill in dry dock when a complete overhaul was performed for three months during which time the on-board asbestos was reportedly disturbed.

However, even assuming the Veteran was exposed to asbestos by being in its vicinity, the evidence must at least be in equipoise as to a relationship between that exposure and the Veteran's claimed disabilities.  Here it is not.

Approximately forty-five years after separation from service, the Veteran was evaluated for possible collagen vascular disease at Intermountain Orthopedics and St. Luke's Regional Medical Center.  In a September 2006 record, the Veteran reported gradual onset of symptoms the physician described as possible Raynaud's phenomenon.  The examiner noted "an episode of apparent frostbite involving his left hand 15 to 20 years ago."  At the end of the evaluation, a diagnosis of probable sclerodermatous disorder manifested by sclerodactyly, Raynaud's phenomenon, Sicca Syndrome, generalized fatigue, and weakness was rendered.   In October 2006, a chest CT reflected "interstitial lung disease related to autoimmune process," and scleroderma was confirmed.  Significantly, the record also states that the Veteran "was in the Navy in the remote past, but had no asbestos exposure.  He has worked mainly in the computer business and denies any work or hobby related exposures."

Moreover, a May 2007 record shows the Veteran had a history of myositis related to scleroderma, and January 2009 records identified pulmonary fibrosis as a cofactor of the Veteran's scleroderma.  Subsequently, May 2009 records indicated the Veteran's Raynaud's phenomenon was the "worst symptom" of his scleroderma, and, most recently, in July 2011, the Veteran's interstitial lung disease was again associated with his progressive systemic sclerosis.  

The evidence of record also contains internet research submitted by the Veteran, to include a list of Navy ships constructed with asbestos, as reported by Mesothelioma.com, and additional information about asbestos exposure.  The Veteran highlighted the name of the ship on which he served and included a picture to demonstrate he was on the ship.  The Veteran also submitted internet research describing scleroderma and its risk factors, which included exposure to silica dust.  While the Veteran asserts silica is found in asbestos, the articles do not support such a finding.  Instead, the articles state that coal miners are exposed to silica dust and that the material is used in "foundries, pottery, and brick making."  As such, the research provided by the Veteran is not only general in nature and not specific to his claim, but some of the articles actually weigh against his assertion with regard to the etiology of his conditions.   

The Board acknowledges the Veteran's opinion that his current medical problems are a result of asbestos exposure.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not reported experiencing continuous symptoms since service that were later diagnosed.  Rather, he is suggesting that asbestos exposure caused his current disability.  Unfortunately, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In short, the post-service medical records show the Veteran was first diagnosed with scleroderma and Raynaud's disease in 2006, which is consistent with the Veteran's own report on his VA 21-526, and not within one year of separation.  As such, service connection on a presumptive basis as a chronic disease is not warranted in this case with respect to those two disabilities.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.    

Moreover, medical professionals have associated the Veteran's Raynaud's disease, interstitial lung disease, and myositis with his scleroderma.  At no point does any medical evidence of record even  suggest that the Veteran's disabilities are related to asbestos exposure.  To the contrary, as described, the Veteran himself denied exposure to asbestos when seeking treatment in October 2006, and only first started suggesting in-service asbestos exposure in conjunction with the filing of his claim for VA benefits in 2011.  Such histories reported by the Veteran for treatment purposes are found to be of more probative value than his more recent assertions and histories given solely for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In his notice of disagreement, the Veteran indicated that he had not reported asbestos exposure to his private doctors, because he had not put it together until he conducted his independent research.  However, the evidence does not show that the Veteran has ever returned to any of those doctors to have them amend their opinions.  As such, the only medical opinion that are of record suggest that the Veteran's claimed diseases are not the result of asbestos exposure.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for scleroderma; Raynaud's phenomenon; interstitial lung disease; and myositis, to include as a result of asbestos exposure.  Accordingly, this claim is denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, internet research, and statements in support of the claim from the Veteran and his representative.  

VA has not provided a medical opinion with regard to this claim.  While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

However, as explained in further detail above, there is no competent and credible evidence that the Veteran had scleroderma, Raynaud's phenomenon, interstitial lung disease, or myositis during service, or for nearly fifty years after his discharge.  Moreover, the Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, there is simply no objective evidence even suggesting that the Veteran has a current disability that is associated with an in-service injury or event, to include asbestos exposure.  As such, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  Id.  Essentially, the record in this case is negative for any indication, other than the Veteran's own assertion, that any of his current disabilities are the result of his military service; and these lay statements are simply insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

In sum, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Service connection for scleroderma, to include as due to asbestos exposure, is denied.

Service connection for Raynaud's phenomenon, to include as due to asbestos exposure, is denied.

Service connection for interstitial lung disease, to include as due to asbestos exposure, is denied.

Service connection for myositis, to include as due to asbestos exposure, is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


